DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:
(line 3) “a tubing hanger having at least one seal” should be changed to “the tubing hanger having at least one seal”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gripping device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bilderbeek et al. (10,287,838) and further in view of Dallas (6,595,297).
As concerns claim 9, Van Bilderbeek shows a system comprising: a wellhead housing (16); a tubing hanger (12) positioned at a location in an axial bore of the wellhead housing (Fig. 3); a running tool (10) to allow the tubing hanger to be run into the wellhead housing to the location in the axial bore (Fig. 3); and a gripping device (22) that, when engaged, applies a radially inward compression force that elastically deforms the wellhead housing inward so as to apply a radial load to the tubing hanger that securely holds the tubing hanger at the location in the axial bore (col 5, ln 64 – col 6, ln 30; col 7, ln 13-24).  Van Bilderbeek discloses the claimed invention except for a snubbing unit coupled to the wellhead housing to allow the tubing hanger to be snubbed into the wellhead housing to the location in the axial bore from the snubbing unit.  Dallas teaches a snubbing unit (84, 86) coupled to a wellhead housing (14) to allow a tubing hanger (32) to be snubbed into the wellhead housing to a location in an axial bore from the snubbing unit (Fig. 4 & 6).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Van Bilderbeek, as taught by Dallas, to include a snubbing unit for the expected benefit of allowing the tubing hanger to be snubbed into the wellhead housing under pressure.  Thus, one of ordinary skill in the art would have recognized that using a snubbing unit in the system of Van Bilderbeek to allow the tubing hanger to be snubbed into the wellhead housing would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 10, Van Bilderbeek shows wherein the gripping device is fastened to the wellhead housing (Fig. 3).
As concerns claim 11, the combination discloses the claimed invention except for wherein the gripping device is fastened to the snubbing unit.  It would have been an obvious matter of design choice to have fastened the gripping device to the snubbing unit, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to fastening the gripping device to the wellhead housing.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the gripping device fastened to the wellhead housing because the wellhead housing would still have been capable of being elastically deformed to grip and secure the tubing hanger at the location in the bore of the wellhead housing.  Thus, one of ordinary skill in the art would have recognized that fastening the gripping device to the snubbing unit would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify the combination to obtain the invention as specified in the claim.
As concerns claim 12, Van Bilderbeek shows wherein the gripping device is a clamp (22).
As concerns claim 13, Van Bilderbeek shows wherein the tubing hanger is not landed on a load shoulder in the bore (Fig. 3).
As concerns claim 14, Van Bilderbeek shows wherein the tubing hanger is not secured 1n the bore with tiedown pins (Fig. 3).
As concerns claim 15, Van Bilderbeek shows a system comprising: a wellhead housing (16); a tubing hanger (12) positioned at a location in an axial bore of the wellhead housing (Fig. 3); a running tool (10) to allow the tubing hanger to be run into the wellhead housing to the location in the axial bore (Fig. 3); and a clamp (22) encircling the wellhead housing and the tubing hanger positioned at the location in the axial bore, wherein the clamp is arranged to elastically deform the wellhead housing from a first state that allows the tubing hanger to be snubbed into the wellhead housing to the location in the axial bore without interference from the wellhead housing to a second state in which the wellhead housing grips the tubing hanger in an interference fit that securely holds the tubing hanger at the location in the axial bore (col 5, ln 64 – col 6, ln 30; col 7, ln 13-24).  Van Bilderbeek discloses the claimed invention except for a snubbing unit coupled to the wellhead housing to allow the tubing hanger to be snubbed into the wellhead housing to the location in the axial bore from the snubbing unit.  Dallas teaches a snubbing unit (84, 86) coupled to a wellhead housing (14) to allow a tubing hanger (32) to be snubbed into the wellhead housing to a location in an axial bore from the snubbing unit (Fig. 4 & 6).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Van Bilderbeek, as taught by Dallas, to include a snubbing unit for the expected benefit of allowing the tubing hanger to be snubbed into the wellhead housing under pressure.  Thus, one of ordinary skill in the art would have recognized that using a snubbing unit in the system of Van Bilderbeek to allow the tubing hanger to be snubbed into the wellhead housing would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 16, Van Bilderbeek shows wherein the clamp includes a compression ring (18) positioned to apply a radially inward compression force to elastically deform the wellhead housing from the first state to the second state (col 5, ln 64 – col 6, ln 30; col 7, ln 13-24).
As concerns claim 17, Van Bilderbeek shows wherein the compression ring (18) is a segmented ring (Fig. 3).
As concerns claim 18, Van Bilderbeek shows wherein the segmented ring includes tapered wedges (Fig. 3).
As concerns claim 19, Van Bilderbeek shows wherein the clamp includes fasteners (56) that can be rotated to tighten the clamp and elastically deform the wellhead housing from the first state to the second state (col 5, ln 64 – col 6, ln 30; col 7, ln 13-24; col 9, ln 39-57).
As concerns claim 20, Van Bilderbeek shows wherein the wellhead housing is a tubing head (16).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bilderbeek et al., in view of Dallas, and further in view of Craycraft (11,053,769).
As concerns claim 1, Van Bilderbeek shows a method comprising: running (10) a tubing hanger (12) into a wellhead housing (16), wherein running the tubing hanger into the wellhead housing includes: lowering the tubing hanger (12) into a bore of the wellhead housing (16); allowing fluid in the bore of the wellhead housing to pass along an exterior of the tubing hanger to balance fluid pressure above and below the tubing hanger as the tubing hanger is lowered into the bore of the wellhead housing (col 5, ln 64 – col 6, ln 30; col 7, ln 13-24); positioning the tubing hanger at a location in the bore of the wellhead housing (Fig. 3); and elastically deforming the wellhead housing to grip and secure the tubing hanger at the location in the bore of the wellhead housing (col 5, ln 64 – col 6, ln 30).  Van Bilderbeek discloses the claimed invention except for snubbing the tubing hanger into the wellhead housing from a snubbing unit, wherein snubbing the tubing hanger into the wellhead housing includes: lowering the tubing hanger into a bore of the wellhead housing under pressure.  Dallas teaches snubbing a tubing hanger (32) into a wellhead housing (14) from a snubbing unit (84, 86), wherein snubbing the tubing hanger into the wellhead housing includes: lowering the tubing hanger into a bore of the wellhead housing under pressure (Fig. 4 & 6); and positioning the tubing hanger at a location in the bore of the wellhead housing (Fig. 4 & 6).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Van Bilderbeek, as taught by Dallas, to include a snubbing unit for the expected benefit of allowing the tubing hanger to be snubbed into the wellhead housing under pressure.  Thus, one of ordinary skill in the art would have recognized that using a snubbing unit in the system of Van Bilderbeek to allow the tubing hanger to be snubbed into the wellhead housing would have provided predictable results and a reasonable expectation of success.  The combination of Van Bilderbeek and Dallas discloses the claimed invention except for lowering the tubing hanger into the bore of the wellhead housing under pressure with an obstruction installed in a bore of the tubing hanger to block fluid communication through the bore of the tubing hanger.  Craycraft teaches an obstruction (14) installed in a bore of a tubing hanger (18) to block fluid communication through the bore of the tubing hanger (Fig. 5).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Van Bilderbeek and Dallas, as taught by Craycraft, to include an obstruction installed in the bore of the tubing hanger for the expected benefit of blocking fluid communication through the bore of the tubing hanger, while allowing fluid in the bore of the wellhead housing to pass along an exterior of the tubing hanger to balance fluid pressure above and below the tubing hanger as the tubing hanger is lowered into the bore of the wellhead housing.  Thus, one of ordinary skill in the art would have recognized that installing an obstruction in the bore of the tubing hanger would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 2, Van Bilderbeek shows wherein: lowering the tubing hanger into the bore of the wellhead housing under pressure includes lowering the tubing hanger having at least one seal disposed about the exterior of the tubing hanger into the bore of the wellhead housing under pressure (col 7, ln 13-24); and allowing fluid in the bore of the wellhead housing to pass along the exterior of the tubing hanger to balance fluid pressure above and below the tubing hanger as the tubing hanger is lowered into the bore of the wellhead housing includes allowing fluid in the bore of the wellhead housing to pass the at least one seal disposed about the exterior of the tubing hanger (col 5, ln 64 – col 6, ln 30; col 7, ln 13-24).
As concerns claim 3, Van Bilderbeek shows wherein elastically deforming the wellhead housing to grip and secure the tubing hanger at the location in the bore of the wellhead housing includes elastically deforming the wellhead housing to energize the at least one seal and prevent fluid communication past the at least one seal along the exterior of the tubing hanger (col 5, ln 64 – col 6, ln 30; col 7, ln 13-24).
As concerns claim 4, Van Bilderbeek shows wherein positioning the tubing hanger at the location in the bore of the wellhead housing does not include landing the tubing hanger on a load shoulder in the bore of the wellhead housing (Fig. 3).
As concerns claim 5, the combination teaches wherein lowering the tubing hanger into the bore of the wellhead housing under pressure with the obstruction installed in the bore of the tubing hanger includes lowering the tubing hanger into the bore of the wellhead housing under pressure with a backpressure valve (Craycraft: 14) installed in the bore of the tubing hanger (Craycraft: 18).
As concerns claim 6, Van Bilderbeek shows wherein the tubing hanger is run into and secured within the wellhead housing without rotation in the bore (Fig. 3).
As concerns claim 7, Van Bilderbeek shows wherein elastically deforming the wellhead housing to grip and secure the tubing hanger at the location in the bore of the wellhead housing includes using a clamp (22) to apply a compressive force that elastically deforms the wellhead housing (Fig. 3).
As concerns claim 8, the combination teaches coupling the snubbing unit to the wellhead housing (Dallas: Fig. 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679